TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00357-CV


In re Sterling Allen




ORIGINAL PROCEEDING FROM HAYS COUNTY


M E M O R A N D U M   O P I N I O N

		In Cause No. 03-11-00097-CR, Sterling Allen has appealed from a district court
order denying his pretrial application for writ of habeas corpus.  In the present cause, Allen
seeks a writ of mandamus to compel the district clerk to file in Cause No. 03-11-00097 Allen's
habeas application and the district court's order denying relief.  Our review of the record in
Cause No. 03-11-00097-CR reveals that both documents have already been filed.  Consequently, we
dismiss Allen's mandamus petition as moot.


						__________________________________________
						Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Rose
Filed:   June 8, 2011